DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1, 6, 17, as amended recite:
train a machine learning model by:
obtaining data comprising aggregated content placement events and aggregated user interaction events:
evaluating reactivity to real-time changes in an ad exchange network;
generating, based on the reactivity to real-time changes in the ad exchange network, a matched data set by matching the aggregated content placement events with the aggregated user interaction events:
determining enriched feature vectors for the matched data set; and
iteratively updating the machine learning model based on the reactivity to real-time changes in the ad exchange network and the enriched feature vectors for the matched data set to maintain a current and periodically-updating model representation of the matched data set;

According to the specification, an ad-level bid is calculated based on estimated probability of user interaction, revenue, some parameter in order to bid for ad placement. 
 
[0015] In embodiments of the invention, a method includes receiving, from an ad exchange server via a data communications network, a message comprising a bid request which includes site information and user information relating to an available ad slot; generating a ranked list of offers selected from an active offers database, wherein ranking of the offers is based at least in part on the site information and the user information; for each offer in the ranked list, computing an offer-level estimate of probability of user interaction with the offer; for at least one combination of offers included in the ranked list, computing an ad-level bid price, wherein the ad-level bid price is based on at least the computed offer-level estimates of probability of user interaction, corresponding offer-level interaction revenues, and an aggressiveness parameter that controls aggressiveness of bid pricing; and transmitting, to the ad exchange server via the data communications network, a message comprising a bid response including a bid-priced ad which comprises the combination of offers and the ad-level bid price. 

[0016] Advantageously, embodiments of the invention are thereby able to compute ad-level bid pricing based upon offer-level information and estimates of probability of user interaction with individual offers. Experiments employing an embodiment of the invention have shown significant enhancements in click through rate (CTR) over conventional methods of computing bid pricing within ad exchange networks. Further increases in CTR have been observed when increasing aggressiveness of bid pricing via adjustment of the aggressiveness factor. 
[0017] According to embodiments of the invention, the aggressiveness factor is variable between two limits. A first limit may be a 'conservative' bidding limit, while a second limit may be an 'aggressive' bidding limit. The 'conservative' bidding limit may be based upon a weighted average of estimated probability of user interaction, while the 'aggressive' bidding limit may be 

A machine learning is used to predict the likelihood of a user interacting with on-line content, based on aggregated behavior of users i.e., upon matching of aggregated content placement events with aggregated user interaction events,. 
Regarding the training of the machine learning, the specification discloses as follows:
 [0018] Advantageously, embodiments of the invention employ a machine learning model for computation of the offer-level estimates of probability of user interaction with each offer. The machine learning model may be trained based upon matching of aggregated content placement events with aggregated user interaction events, and may be configured for efficient representation to enable rapid computation of the offer-level estimates of probability of user interaction with each offer, e.g., in under a few tens of milliseconds. In embodiments of the invention, the machine learning model is continuously or periodically trained online, and the representation used for computation of the offer-level estimates of probability is periodically- updated to ensure that the estimates are based upon sufficiently current information. 

[0019] In embodiments of the invention, a computing apparatus is provided which implements a demand side platform. The computing apparatus includes a processor, at least one memory device accessible by the processor, and a data communications interface operably associated with the processor. The memory device contains a body of program instructions including instructions which, when executed by the processor, cause the computing apparatus to: receive, from an ad exchange server via the data communications interface, a message comprising a bid request which includes site information and user information relating to an available ad slot; generate a ranked list of offers selected from an active offers database, wherein ranking of the offers is based at least in part on the site information and the user information; for each offer in the ranked list, compute an offer-level estimate of probability of user interaction with the offer; for at least one combination of offers included in the ranked list, compute an ad- level bid price, wherein the ad-level bid price is based on at least the computed offer-level estimates of probability of user interaction, corresponding offer-level interaction revenues, and an aggressiveness parameter that controls aggressiveness of bid pricing; and transmit, to the ad exchange server via the data communications interface, a message comprising a bid response including a bid-priced ad which comprises the combination of offers and the ad-level bid price. 




[0052] In order to achieve quality decision-making at high speed in the context of travel booking services, embodiments of the present invention may employ a machine learning approach. To further facilitate understanding of this approach, reference is now made back to Figure 1, in which the system 100 further includes a machine learning server ('ML server') 152, which is configured to process raw data relating to placement of content (i.e., ads/offers) along with user interactions (i.e., user clicks on ads/offers), to generate training data sets for a machine learning model, and to train the machine learning model for deployment to the DSP server 102. The processing, training and deployment actions are described in greater detail below, with reference to Figures 3 and 4, and may be carried out continuously, periodically and/or on- demand in order to maintain currency of the machine learning model.  

In light of the specification, the machine is trained based upon matching of aggregated content placement events with aggregated user interaction events that is continuously and periodically updated. 
Regarding the term “reactivity”, the specification discloses as follows:

In some configurations the ML server may run the modules 302, 304, 306 continuously, thereby updating the model file 314 as frequently as possible based upon the time required for data matching, feature enrichment and model training. In an exemplary experimental configuration, it was found that updates based upon 30-minute batches of data provided a suitable trade-off between quality of the output of the matching module 302 (i.e., the need to reconcile interaction and placement events accurately for a good training dataset), and reactivity to the real-time changes in the ad exchange network (e.g., new campaign launches, entry/exit of competitors, changes in user demand for some contents, and so forth).

In light of the specification, updating based on 30-minute batches of data provides suitable trade-off … The specification however, does not disclose the training of the machine by evaluating reactivity to real-time changes in an ad exchange network; generating, based on the reactivity to real-time changes in the ad exchange network, a matched data set by matching the aggregated content placement events with the aggregated user interaction events: determining enriched feature vectors for the matched data set; iteratively updating the machine learning model based on the reactivity to real-time changes in the ad exchange network and the enriched feature vectors for the matched data set to maintain a current and periodically-updating model representation of the matched data set.
Therefore, the above highlighted limitation is considered new matter for failing to comply with the written description requirement.  
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-13, 16 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to predicting or determining the likelihood or probability of a user interacting with an offer for providing bid response. 
Claims 1-13, 16 and 17 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., non-transitory computer-readable medium and system) and process (i.e., a method). 
 Although claims 1-13, 16 and 17 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
The limitation of receiving a bid request, generating a list, estimating probability, building ad with different offers, computing or calculating bid price and transmitting a bid 

Step 2A prong two (for determining whether the Abstract idea is integrated into practical application). 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements such as the exchange server and the one or more computers to perform the receiving, generating (ranking), building an ad, computing (probability) or calculating and transmitting steps and a trained machine learning model for determining the probability based on collected or aggregated data. The specification describes the computers at a high-level of generality (i.e., as a generic processor performing a generic computer function of calculating bid price based on probability of interaction, revenue and aggressiveness parameter and building an ad) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The trained machine learning models are well-known models being trained on collected or aggregated data. Clearly, the disclosed invention is intended to be implemented using known, existing and generic components (see applicant background). Use of trained 
Further, the claims appear to be implementing a commercial solution to a commercial problem of building an ad with plurality of sub-slots each comprising of different offer selected from a list of offers, is not a technical one. See for example Maucorps (using an algorithm for determining the optimal number of visits, Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis), Digtitech (organizing and manipulating information through mathematical correlation). 
Step 2B (Not significantly more than the abstract ideas).
Under step 2B, the claims are evaluated to determine whether the additional elements individually or in combination are sufficient to ensure that the claim amounts to significantly more than the exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using computers to perform the receiving, generating, estimating, building, computing, transmitting and calculating steps amounts to no more than mere instructions to apply the exception using a generic computer component. The claims do not invoke any inventive programming, require any specialized computer hardware or other inventive computer components. The steps performed using the neural network (determining or generating weights and attribution) are steps that are considered methods of organizing human activity. The claims also include the steps of training a 
As for dependent claims 2-5 and 8-13 recite limitations that further define the same abstract ideal noticed in the independent claims. The claims do not contain any further additional elements per step 2A prong 2. Therefore, they are considered patent ineligible for the reason given above.

Response to Arguments
Applicant's arguments filed 6/7/21 have been fully considered and being addressed above.

Conclusion



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Das et al. (US 2010/0228641 A1) teaches an exchange server generating request for advertising bids.
Oldham (US 2015/0100423 A1) teaches determining bid price based on likelihood of conversion. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YEHDEGA RETTA/Primary Examiner, Art Unit 3688